Citation Nr: 1721481	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Raynaud's syndrome of the feet.

2. Entitlement to service connection for Raynaud s syndrome of the hands. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to an initial compensable rating for tinea pedis both feet and onychomycosis toenails.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. In May 2016, the Veteran testified at a hearing conducted before the undersigned; a transcript of the hearing has been associated with the Veteran's record. 

The issues on appeal were remanded by the Board in June 2016 for further development. 

In a June 2016 decision, the Board found the issue of entitlement to service connection for rash of the hands and thighs secondary to the service-connected skin disability had been raised by the record during the May 2016 hearing. The Board further found that the issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and needed to be referred to the AOJ for appropriate action. A review of the claims folder reflects that the AOJ has yet to decide the issue of entitlement to service connection for rash of the hands and thighs secondary to the service-connected skin disability. As such, the Board still does not have jurisdiction over the issue and must again refer the issue back to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's Raynaud's syndrome of the feet is not etiologically related to any incident of service.

2. The preponderance of the evidence reflects that the Veteran's Raynaud's syndrome of the hands is not etiologically related to any incident of service.

3. The Veteran's tinea pedis both feet and onychomycosis toenails affects less than 5 percent of his total body and/or exposed area and is being treated with no more than topical therapy within the preceding 12 months. As such, the Veteran's tinea pedis both feet and onychomycosis toenails has not shown to have manifested to a compensable rating.


CONCLUSIONS OF LAW

1. The criteria for service connection for Raynaud's syndrome of the feet have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(2016).

2. The criteria for service connection for Raynaud's syndrome of the hands have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(2016).

3. The criteria for a compensable rating for the Veteran's tinea pedis both feet and onychomycosis toenails have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7806, 7813 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Raynaud's syndrome of the hands and feet

Legal Criteria

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran avers that he has Raynaud's syndrome of the hands and feet as a result of military service. The claims folder reflects the Veteran with Raynaud's syndrome of the hands and feet. (See August 2016 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. 

The Board notes the Veteran's testimony to the effect that he experienced symptoms of Raynaud's syndrome during active service. Specifically, the Veteran contends that during active service he sought medical attention in regard to cold effects in his hands and feet. (See Hearing Transcript page 13-16). However, the Veteran's service treatment records (STRs) do not reflect a diagnosis of or treatment for Raynaud's syndrome or the effects of cold exposure in his hands and/or feet during active service. While the Veteran is competent as to his physical symptomology during service, the Board finds the medical records contemporaneous to his service more probative then his recollection of medical treatment from more than 40 years ago. As such, the Board finds that based on the claims folder, the Veteran did not have Raynaud's syndrome in service, and an essential element has not been met. (An in-service incurrence or aggravation of a disease or injury).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

The Veteran was afforded a VA medical examination in August 2016. In a November 2016 addendum, the examiner opined that it is less likely than not that the Veteran's Raynaud's syndrome of the hands and feet had its onset during service or otherwise related to or aggravated by his military service. The examiner explained that the earliest diagnosis of Raynaud's syndrome was in 2009, approximately 34 years after the Veteran's active service. The examiner continued to explain that Internal Medicine treatment records reflect the Veteran as negative for Raynaud's syndrome during 2005-2008. Additionally, the examiner noted that the Veteran's STR's does not reflect treatment for any cold related issues. The Board finds the August 2016 VA examination and November 2016 addendum to be probative.

The Board notes the December 2010 private medical letter, in which Dr. R. M. notes the Veteran in-service treatment and diagnosis of tinea pedis. Dr. R. M. further noted the Veterans lay statements of having foot symptom since active service. In the December 2010 letter Dr. R. M. states that "the possibility of contracting this and having the condition during his time in the service and persisting all these years is possible". Dr. R. M. further stated that he could not ensure the Veteran's condition was acquired during service but that it was logical given the Veteran's history. 

The Board finds the December 2010 of no probative value. While Dr. R. M. provides an opinion as to the "possibility" of the Veteran's condition having its onset during service; Dr. R. M. fails to explain what condition is being referred to. Additionally, Dr. R. M. concedes his inability to ensure that the Veteran's "condition" was acquired during service and explains his conclusion is based merely on an assumption. As, the December 2010 private letter fails to identify an actual condition and does not provide a rationale supported by medical principles or literature, the Board finds it be inadequate.

Additionally, the Board notes the February 2011 letter from Dr. A. S. which reflects the Veteran was treated for Raynaud's syndrome. The February 2011 does not provide a medical opinion in regard to the Veteran's Raynaud's syndrome and his military service.

Based on the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's Raynaud's syndrome of the hands and feet are related to his active military service.

The Board notes that the Veteran may sincerely believe that his Raynaud's syndrome of the hands and feet are causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's Raynaud's syndrome is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of Raynaud's syndrome for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinea pedis both feet and onychomycosis toenails

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Tinea Pedis (DC 7813)

The Veteran's service-connected for tinea pedis disability has been rated under Diagnostic Code 7813. 38 C.F.R. § 4.118 (2016). Under Diagnostic Code 7813, dermatophytosis (fungal infection) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016). The record reflects that the Veteran's chief complaints in regard to his fungal infection are itching and irritation of the infected area. The Board finds the Veteran's symptoms and chief complaints to be more analogous to dermatitis/eczema than the other disabilities available under Diagnostic Code 7813. 

In a June 2010 decision, the Veteran was rated as noncompensable for his tinea pedis both feet and onychomycosis toenails disability under this code.

The following ratings are available under Diagnostic Code 7806: 

A 60 percent rating is assigned for dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period. 

A 30 percent rating is assigned for dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period. 

A 10 percent rating is assigned for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A zero percent rating is assigned for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016). 

Analysis

A January 2010 VA examination reflects that the Veteran's total body area affected is less than 5 percent, and the affected area itself is not exposed. Examination report noted the Veteran's treatment includes antifungal creams. The examination also noted that the Veteran had not been treated with corticosteroids or other immunosuppressive drug therapies within the preceding 12 months. 

An August 2016 VA examination reflects that the Veteran's total body area affected is less than 5 percent, and the affected area itself is not exposed. Examination report notes the Veteran treats himself with hydrogen peroxide and vinegar. The examination report does not reflect that the Veteran has been treated with corticosteroids or other immunosuppressive drug therapies within the preceding 12 months. 

Based on the Veteran's total body area affected being less than 5 percent and him being treated with no more than topical therapy within the preceding 12 months, a zero percent rating is warranted for his fungal infection disability under DC 7806.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the evidence of record does not reflect that an initial compensable rating, for tinea pedis both feet and onychomycosis toenails is warranted. The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's tinea pedis both feet and onychomycosis toenails are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's tinea pedis both feet and onychomycosis toenails symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his tinea pedis both feet and onychomycosis toenails disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to service connection for Raynaud's syndrome of the feet (previously claimed as frostbite of the feet) is denied.

Entitlement to service connection for Raynaud s syndrome of the hands is denied.

Entitlement to an initial compensable rating for tinea pedis both feet and onychomycosis toenails is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board finds that a remand is necessary. A review of the claims folder reflects that a VA medical examination was provided in March 2010. The examiner opined that the Veteran's bilateral hearing loss was not caused by or the result of his military noise exposure. However, a review of the examination report reflects that VA treatment records were not reviewed in conjunction with the provided medical opinion. As such, the Board finds the March 2010 medical opinion to be inadequate and a supplemental opinion necessary. 

Further, the March 2010 examination noted that tinnitus is likely as not a symptom associated with hearing loss. In a February 2013 rating decision the RO granted the Veteran service connection for bilateral tinnitus. The Board finds that an opinion explaining whether it is at least as likely as not the Veteran's bilateral hearing loss is related to, or caused by, his service connected tinnitus is needed.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his bilateral hearing loss, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include St. Cloud VAMC and associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion. The examiner is requested to furnish the following opinions:

a.)  Is it at least as likely as not (50 percent or greater) that the Veteran has current hearing loss disability related to, or aggravated by, his military service, and

b.) Is it at least as likely as not that the Veteran's current hearing loss disability is related to, or aggravated by, his service connected tinnitus.

In providing the above medical opinions, the examiner is requested to review the entire claims folder and note that such review was completed.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or aggravation as against such matters. More likely and as likely support the contended relationship; less likely weighs against the claim. 

If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


